Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/22/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Brown on 03/01/2021.
The application has been amended as follows: 
1. (Currently Amended) A multistage shaft sealing apparatus provided on an outer peripheral side of a rotating shaft or a rotating member that rotates with the rotating shaft, 
the multistage shaft sealing apparatus comprising: 
a first sealing unit; 
a second sealing unit;
a third sealing unit; and 
a housing located to surround the rotating shaft or the rotating member, 

wherein the first sealing unit is configured by including a first runner secured to the rotating shaft or the rotating member and a first sealing ring that is secured to the housing and forms a non-contact-type sealing surface with the first runner; 
wherein the second sealing unit is configured by including a second runner secured to the rotating shaft or the rotating member and a second sealing ring that is secured to the housing and forms a contact-type sealing surface with the second runner; and 
wherein the third sealing unit is configured by including a third runner secured to the rotating shaft or the rotating member and a third sealing ring that is secured to the housing and 2Application No.: 16/270,090Docket No.: P190127US00 forms a contact-type sealing surface with the third runner; and 
the multistage shaft sealing apparatus further comprises: 
a purge water supply passage supplying purge water to the third sealing unit; and 
a purge water discharge passage discharging the purge water supplied to the third sealing unit, the housing includes: 
a first housing; and 
a second housing disposed on a side closer to the inside of the apparatus than the first housing such that the second housing is engaged with the first housing on an outer peripheral side of the second sealing unit, 

an insert disposed between the first housing and the second sealing ring to support the second sealing ring from a side of an outside of the apparatus; 
a biasing member disposed between the insert and the second sealing ring to apply biasing force to the second sealing ring toward the second runner; 
a first O-ring disposed between radially facing surfaces of the insert and the second sealing ring; and 
a second O-ring disposed on an engagement portion between the first housing and the second housing.
 
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Multistage shaft sealing apparatus and rotary machine as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	JP 63 022397 substantially discloses the invention, a multistage shaft sealing apparatus (Figure 1), as claimed. JP 63 022397 is silent about the housing (2) includes a first and second housings, an insert disposed between the first housing and the second sealing ring to support the second sealing ring from a side of an outside of the apparatus, a biasing member disposed between the insert and the second sealing ring, a first O-ring disposed between the radially facing surfaces of the insert and the second second O-ring disposed between on an engagement portion between the first housing and the second housing.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675